Title: To Thomas Jefferson from John Ogilvie, 19 July 1771
From: Ogilvie, John
To: Jefferson, Thomas


                    
                        Sir
                        Aberdeen July, 19. 1771.
                    
                    Though the distance at which we are removed deprives me of the benefit of personal acquaintance with a Gentleman whose character I so highly esteem, yet I cannot omitt this opportunity of expressing that esteem, and of making my acknowledgments for the generous friendship you have shown to a Brother whom I love as my own heart. From me, any encomium on him would lye open to an imputation so obvious that I shall say only upon this occasion: that as I know his opinion of your capacity, his confidence in your integrity, and his gratitude for your good offices to render You at present high in his estimation, so from what I believe of You both I am apt to think that a friendship from these motives may be established betwixt You upon a solid and unalterable basis. This highest of human pleasures the mind in proportion to the degree of it’s sensibility  and comprehension commonly relisheth with the highest satisfaction and gives up with the greatest reluctance. You will accept of the little complement which my Brother will give You along with this as a triffling, but very sincere expression of that real esteem with which I have the honour to be Sir Your most obedt. & affectionate, hum: serv[t.,]
                    
                        J: Ogilvie
                    
                